Citation Nr: 1120256	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from October 18, 2000 and in excess of 30 percent from May 22, 2008 for coronary artery disease (CAD), including the issue of whether a total disability evaluation based on individual unemployability (TDIU) may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972 and from May 1975 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The January 2007 decision granted entitlement to service connection with a 10-percent evaluation, effective October 18, 2000. The June 2008 decision granted entitlement to a 30-percent evaluation, effective May 22, 2008. As the grants during the pendency of this appeal do not represent a total grant of benefits sought, the claim for increase remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

The issue of entitlement to a TDIU due to the Veteran's service-connected disabilities, currently providing a 90-percent combined evaluation, which include a right knee disability, headaches, anxiety disorder, CAD, tinnitus, onychomycosis, post-operative residuals of a deviated nasal septum, and bilateral hearing loss, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). 

Because the Veteran may submit additional evidence as to his claim for an increased rating for CAD pending adjudication of the claim for TDIU, the Board will defer adjudication of the increased rating claim until the RO/AMC takes such action on the TDIU claim.  See 38 C.F.R. § 4.16 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran is in receipt of a 90 percent combined disability evaluation.  The Veteran's employability status is uncertain.  As of September 2007, he was employed part-time as a toll collector. An October 2004 deferred rating decision states that "[s]chedular criteria for IU ha[ve] been met." A note was made to supply the Veteran with a VA Form 21-8940 so that he could clarify his current employment status; the record does not indicate that such a form was supplied or submitted. 

Typically, where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or maintain substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

As to the issue certified for review, the Veteran asserts that the evidence of record supports a finding that he is entitled to higher disability ratings throughout the appeal period. The most recent VA compensation and pension examination is from May 2008, nearly three years ago. In order to comply with the duty to assist the Veteran, VA must provide a new examination to accurately determine the current level of disability due to CAD. See 38 U.S.C.A. § 5103A (West 2002). 
 
Accordingly, the case is REMANDED for the following actions:

1. Supply the Veteran with a VA Form 21-8940 so that he may provide VA with information regarding his current employment status and income. Notify the Veteran that he must return this form to VA for consideration of a claim for entitlement to TDIU. 

2. Provide the Veteran with sufficient notice, as required by the Veterans Claims Assistance Act of 2000, for AOJ adjudication of the issue of entitlement to a TDIU. 

3. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for CAD or a related heart disability. After obtaining any appropriate authorizations for release of medical information, obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment for all service-connected disabilities created or updated after May 2008.

4. Wait an appropriate time period for the Veteran to respond and for all records to be gathered, and then schedule the Veteran for a VA examination by a medical provider with appropriate expertise. The purpose of the examination is to determine the current level of disability due to service-connected CAD and to determine whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantial employment. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must review all medical and lay evidence of record regarding the Veteran's service-connected CAD.

c. The examiner must review all medical and lay evidence of record regarding the Veteran's inability to obtain or maintain substantial employment. In particular, the Board calls the examiner's attention to the following: (i) a January 2002 VA treatment record, stating that the Veteran needs to work but is unable to work full-time physically and psychologically due to headaches, PTSD and depression, CAD, carpal tunnel syndrome, and a crush injury to the leg; (ii) a September 2007 VA compensation and pension examination, in which the Veteran reported part-time employment as a toll collector and time lost due to headaches; (iii) a September 2007 statement from the Veteran indicating that he has trouble maintaining employment due to his disabilities, and (iv) any information from the Veteran regarding his employment status submitted after the date of this remand.

d. The examiner must consider the Veteran's lay testimony regarding his current level of disability due to CAD and his overall ability to work and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the Veteran's assertions. 

e. All indicated tests and studies must be performed, including a stress test to determine the level of disability due to CAD.

f. The examiner must provide a current diagnosis regarding the Veteran's CAD or related heart conditions.  

g. The examiner must set forth whether the Veteran has had any episodes of congestive heart failure; whether there is left ventricular dysfunction and with what level of ejection fraction; and whether dyspnea, fatigue, angina, dizziness, or syncope sets in after workload at 3 METs or less, workload of greater than 3 METs but less than 5 METs, workload greater than 5 METs but less than 7 METs, or workload of greater than 7 METs but not greater than 10 METs. See 38 C.F.R. § 4.104 Diagnostic Code 7005.

h. The examiner must consider the extent of disability caused by all of the Veteran's service-connected disabilities, which include: a right knee disability, headaches, anxiety disorder, CAD, tinnitus, onychomycosis, post-operative residuals of a deviated nasal septum, and bilateral hearing loss, and state whether the Veteran is currently unable to obtain or maintain substantial employment due to his service-connected disabilities. 

If the Veteran is unable to do so, the examiner should state whether there is medical evidence of record that indicates when the inability to obtain or maintain substantial employment due to service-connected disabilities began.

i. In all conclusions, the examiner must identify and explain the medical basis or bases of his or her opinions with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

5. Adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to increased evaluations for CAD. Indicate whether referral for extraschedular consideration is indicated. If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

6. Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



